United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





Inventors: Atungsiri et al.			:
Application No. 17/103,252			:		Decision on Petition under
Filing Date: November 24, 2020		:		37 C.F.R. § 1.55(e)		
Attorney Docket No. 2013P00157 US02	:


This is a decision on the petition filed February 25, 2022, which is being treated as a 
petition under 37 C.F.R. § 1.55(e) to accept an unintentionally delayed claim under 35 U.S.C. 
§ 119(a)-(d) or (f), and/or 35 U.S.C. § 365(a) or (b), for the benefit of priority to the filing date 
of foreign Application No. 13170706.9 filed in the European Patent Office on June 5, 2013 on February 25, 2022.

The petition is granted.

This application did not include a reference to the foreign application, for which benefit is now sought, within the later of four months from the actual filing date of the application or sixteen months from the filing date of the prior foreign application.1  Since the claim for priority is submitted after the period specified in 37 C.F.R. § 1.55(d), this is an appropriate petition under the provisions of 37 C.F.R. § 1.55(e).

A petition under 37 C.F.R. § 1.55(e) to accept an unintentionally delayed claim for priority under 35 C.F.R. § 1.55 requires:

(1)	An application data sheet in compliance with 37 C.F.R. § 1.76 including a priority claim to the foreign application, which identifies the prior foreign application for which priority is claimed, as well as any foreign application for the same subject matter and having a filing date before that of the application for which priority is claimed, by the application number, country, and the filing date, unless previously submitted;
	(2)	The petition fee set forth in 37 C.F.R. § 1.17(m); and
(3)	A statement that the entire delay between the date the claim was due under         37 C.F.R. § 1.55(d) and the date the claim was filed was unintentional.2 

With respect to item (1) set forth above, the petition includes a proper application data sheet adding the priority claim. 

With respect to item (2), the petition includes the required petition fee of $2,100.

With respect to item (3), the petition includes an adequate statement of delay.3 

In view of the prior discussion, the petition is granted and the late claim for priority under 
35 U.S.C. § 119(a)-(d) or (f), or 35 U.S.C. § 365 (a) or (b), is accepted as being unintentionally delayed.

A corrected Filing Receipt, which includes the priority claim to the prior-filed foreign application, accompanies this decision on petition.

This decision grants the petition to accept the unintentionally delayed claim for priority to the prior foreign application because the requirements of 37 C.F.R. § 1.55(e) and the formal requirements for priority (see MPEP § 213.02) have been met.  This acceptance should not be construed as meaning that this application is entitled to priority to the prior-filed application.  Whether a claimed invention in a nonprovisional application is entitled to priority to the filing date of a foreign application on the basis of the disclosure thereof is determined during examination if it becomes necessary to do so (e.g., intervening reference and interference proceeding).  See § MPEP 216.

Any questions concerning this matter may be directed to Attorney Advisor Steven Brantley at (571) 272-3203.  

/Charles Steven Brantley/

Charles Steven Brantley
Attorney Advisor
Office of Petitions

Enclosure:	Corrected Filing Receipt




    
        
            
        
            
    

    
        1 The original application data sheet does not include a proper priority claim to the foreign application because the application data sheet incorrectly states the foreign application was filed with the European Union.
        2 With respect to the statement of delay, the Office “may require additional information where there is a question whether the delay was unintentional.”  37 C.F.R. § 1.55(e)(4).
        
        3 37 C.F.R. § 1.55(e) requires the submission of a statement that the entire delay between the date the claim was due under 37 C.F.R. § 1.55(d) and the date the claim was filed was unintentional.  The statement of delay in the petition is being construed as the statement required under 37 C.F.R. § 1.55(e).  If this is not a correct reading of the statement appearing in the petition, petitioner should promptly notify the Office.